OPINION ON REHEARING.
The opinion of the court was delivered by
Marshall, J.:
An opinion in these actions is reported in
97 Kan. 619, 156 Pac. 716. A rehearing was granted. Both, sides have again argued the cause orally, and have filed additional briefs and cited more authorities. These and other authorities have been examined. We are satisfied with the conclusions reached in the original opinion.
Haskell Co. v. Postal Telegraph-Cable Co., 114 Maine, 277, decided by the supréme court of Maine on December 28, 1915, supports the conclusions reached by this court.
In Boyce v. Western Union Telegraph Co. (Va.) 89 S. E. 106, decided June 8, 1916, a case arising over an interstate telegram containing substantially the same conditions as the telegram in the present cases, the supreme court of Virginia said:
“We áre, however, of opinion that the weight of authority and the better reason sustain the conclusion we have reached that the defendant company is entitled to the protection afforded it by the stipulation in question, and is only liable to the plaintiff for the cost of transmitting the unrepeated message sent by him.” (p. 109.)
See, also, Gardner v. Western Union Telegraph Co., 281 Fed. 405, decided February 28, 1916.
We adhere to and confirm our former opinion.